DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 02/18/2022.
	Claims 1-6 and 15 have been amended. Claims 7 and 22-27 have been canceled. Claims 34-43 are newly added limitations. Claims 5, 8, 9 16-21 and 28-33 remain withdrawn. Claims 1-4, 6, 10-15 and 34-43 remain pending in the application. 

Response to Amendment

The amendment filed 02/18/2022 has been entered. Claims 1-6 and 15 have been amended. Claims 7 and 22-27 have been canceled. Claims 34-43 are newly added limitations. Claims 5, 8, 9 16-21 and 28-33 remain withdrawn. Claims 1-4, 6, 10-15 and 34-43 remain pending in the application..
Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 10/19/2021. The objection has been withdrawn in view of the amended Drawings.
Applicant amendment to the Specifications have overcome the objections previously set forth in the Non-Final Office Action mailed on 10/19/2021. The objection has been withdrawn in view of the amended Specification.
Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 10/19/2021. The objection has been withdrawn in view of the amended claims.
Applicant amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 10/19/2021. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the claims have overcome the 35 USC § 101 rejection previously set forth in the Non-Final Office Action mailed on 10/19/2021. The rejection has been withdrawn in view of the amended Claims.

Response to Arguments


 	Regarding Applicant’s arguments, on page 15-23 of the remark filed on 02/18/2022, on the limitations of independent claim 1, : “hashing the mixed data using a hash function.”, arguments are not persuasive.
Applicant argues on page 18 paragraphs 4-5 of the remarks filed on 02/08/2022 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate hashing the mixed data is not disclosed or suggested in the Minematsu prior art reference. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Minematsu teaches on Par. (0040) a hash procedure with a hash unit that is applied to a mixed data or message with the corresponding tag and random number. Minematsu further discloses on Par. (0035) a 
Applicant argues on Page 19 paragraph 4 of the Remarks/Arguments filed on 02/18/2022 that the cited documents do not incorporate a secret number or even non-secret random that is mixed with the message to form a hash that is calculated. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. As the claims are presently written the limitations mixed data and 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-4, 6, 10-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 5-6, 9-14 and 21-26 of copending U.S Application No. 16/934,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending Application 

Instant application



U.S Application No. 16, 934, 376
U.S Application No. 16, 793, 123
Claim 1: 

A method for verifying with an apparatus the integrity of a message originating from a sender, the method comprising:


 i. the apparatus receiving the message and an identifier of the message, said message forming a first dataset,


 iii. mixing the mixer number with the first dataset using a mixing function, in order to obtain mixed data, 

iv. hashing the mixed data using a hash function,




vii. the apparatus receiving an encrypted second dataset, originating from the sender, 
viii. attempting to decrypt the second dataset during a timeout period,

 ix. after a predetermined number of unsuccessful decryption attempts, placing the received message in a queue or ignoring it, otherwise if at least one decryption attempt is successful, 

x. comparing the hash obtained in step ix with the second dataset decrypted in step viii and assumed to be the hash of the message mixed with the same mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the second dataset decrypted in step viii and the hash obtained in step iv are identical.



A method for verifying with an apparatus the integrity of a first dataset originating from a sender, the method comprising: 

i. receiving the message with the apparatus the first dataset,


ii. obtain the mixed data by mixing a mixer number with the first dataset using a mixing function. 

iii, hashing the mixed data using a hash function,




iv. receiving with the apparatus the second dataset, originating from the sender and which is encrypted
 v. decrypting the second dataset, and

 






vi. comparing the hash obtained in step iii with the second dataset decrypted in step v, the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical.



The method according to claim 1, comprising, between steps vi and vii:

 - the sender receiving the identifier of the message and the optionally encrypted mixer number, 

- optionally decrypting the mixer number, 

- identifying, using the identifier of the message, the message sent to the apparatus, 

- mixing the message with the optionally decrypted mixer number using the mixing function, 

- hashing the data resulting from the preceding step using the hash function, 

- encrypting the hash resulting from the preceding step, and 


- sending to the apparatus the encrypted hash.

The method according claim 1, for verifying with the apparatus the integrity of a message forming the first dataset comprising. between steps iii) and iv): 

a) sending with the apparatus the mixer number to the sender of the message,

b) the sender receiving the mixer number, 
 

c) the sender mixing the first dataset with the mixer number using the mixing function, 

d) the sender hashing the result from the preceding step using the same hash function that is being used by the apparatus

e) the sender encrypting the hash resulting from the preceding step, and 

f) the sender sending to the apparatus the encrypted hash as the second dataset


The method according to claim 1, the decryption in step viii being carried out using a symmetric key, if the encryption in step v is carried out using a single-use key.
Claim 3:

The method according to claim 2, the decryption in step viii being carried out using a symmetric key.
Claim 4: 

The method according to claim 1, the decryption in step viii being carried out using a single-use key, if the encryption in step v was carried out using a symmetric key.
Claim 4:

The method according to claim 2, the decryption in step v being carried out using an asymmetric key.
Claim 5:
The method for verifying with an apparatus the integrity of a message forming a first dataset originating from a sender, the method comprising: 


i. the apparatus receiving the message, an encrypted second dataset and an encrypted number, called mixer number, 

ii. attempting to decrypt the second dataset and the encrypted number during a timeout period, 

iii. after a predetermined number of unsuccessful decryption attempts, placing the encrypted second dataset and the encrypted number in a queue or ignoring them, otherwise if at least one decryption attempt is successful,


 iv. mixing the message with the mixer number, using a mixing function, in order to obtain mixed data, 

v. hashing the mixed data using a hash function, and 

vi. comparing the hash obtained in step iv with the second dataset decrypted in step ii and assumed to be the hash of the first dataset mixed with the same mixer number as that used in step iii and with the same mixing function, the integrity of the message being ensured if the hash obtained in step iv and the second dataset decrypted in step ii are identical.


A method according to claim 1, for verifying with the apparatus the integrity of a message forming the first dataset the apparatus receiving at step i) the mixer number which his encrypted. 











Claim 9:

The method according to claim 1, the mixing function being an XOR logic function.
Claim 10:

The method according to claim 1, the mixing function being an XOR logic function.
Claim 10:


The method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 11:

The method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset.
Claim 11:


The method according to claim 1, the mixing function being an encrypting function using the mixer number as encryption key to encrypt the first dataset.
Claim 12:
The method according to claim 1, the mixing function being an encrypting function using the mixer number as an encryption key to encrypt the first dataset.
Claim 12:

The method according to claim 1, the mixer number being generated randomly.
Claim 13: 

The method according to claim 1, the mixer number being generated randomly.
Claim 13:

The method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Claim 14:

The method according to claim 1, the hash function being chosen among SHAT, SHA2, SHA256, MD5 and the Jenkins function.
Claim 14:

A computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1.



A non-transitory computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6, 10-15 and 34-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 1 lines 13-14, the applicant recites the limitation “the second dataset”, this creates confusion because the limitation the second dataset has a lack of antecedent basis and has never been properly recited prior in the claims. The specification states on Page 6 lines 15-25 “symmetric and single-use encryption keys and the mixer numbers are unguessable and unobservable by third-party devices, to prevent listening to the data sent by the sender or the apparatus from making it possible to generate and transmit fraudulent second datasets that would cause the integrity of messages received by the apparatus but transmitted by a sender other than that legitimately supposed to hold said keys to be wrongly recognized.”. Therefore it will be broadly and reasonably interpreted that the second dataset represents a data chunk or second set of data that is being transmitted. Examiner suggest amending the claims by using the phrase “a” in front of second dataset instead of “the” to recite proper claim limitations when first reciting a claim and to eliminate confusion. 

In regards to Claim 36, the applicant recites the limitation “a single-use key”, this is unclear because a single -use key was already previously recited in claim 34. This creates confusion as to which single-use key the applicant is referring to, if it is the same single-use key recited previously in the claims or if it is a new embodiment of a single-use key. The specification states on Page 8 lines 1-20 “Preferably, the encryption of the mixer number is carried out using a single-use key, and the encryption of the third dataset is carried out using a symmetric key, the symmetric key preferably being renewed occasionally.” Therefore it will be broadly and reasonably interpreted that a single-use key is referring to the same single-use key recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of single-use key to recite consistent claim language and to eliminate confusion.

In regards to Claim 43 line 3, the applicant recites the limitation “mixer number” this is unclear because mixer number was already previously recited earlier in the claims. This creates confusion as to which mixer number the applicant is referring to, if Preferably, the mixer number is generated randomly. The mixer number is preferably generated by the apparatus. As a variant, the mixer number is generated by another trusted apparatus. The generation of the mixer number may be based on a pair of input values that are physical quantities at least one of which varies continuously, such as for example the temperature and the time, or on a quantum phenomenon. For example, such a generation may be based on which of two Young's slits a photon chooses to use to pass through a plate..” Therefore it will be broadly and reasonably interpreted that mixer number is referring to the same single-use key recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of mixer number to recite consistent claim language and to eliminate confusion.

Claim 2-4, 6, 10-15, and 34-43 are being additionally rejected for being dependent on a rejected base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13-15, 34-37, 39-40 and 42-43, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) in further view of Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”)

	Regarding Independent Claim 1 (Currently Amended), Minematsu teaches a method for verifying with an apparatus integrity of a first dataset originating from a sender, the method comprising: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender))
i. receiving with the apparatus the first dataset, (Figure 6 label 41; receiving message)), (Par. (0037) “to a message for which input was received from the outside, a message received corresponding to identifier (tag))
 ii. obtain mixed data by mixing a mixer number with the first dataset using a mixing function. (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; mixing the mixer number with the first data set (random number with message and tag) using a mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
 iii, hashing the mixed data using a hash function, (Par. (0040) “a hash procedure of generating as a hash value a value obtained by applying a predetermined hash function to the message; [..] to the exclusive OR of the random number and the hash value; a tag generation procedure of generating as the tag a value contained in bits of a predetermined number of bits that is less than or equal to the number of bits of hashing function applied to mixed data (message with tag and random number))
and with the same mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; same mixing function (random number encryption process) in order to obtain mixed data (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
However Minematsu does not explicitly teach iv. receiving with the apparatus second dataset, originating from the sender and which is encrypted, v. decrypting the second dataset, and vi. comparing the hash obtained in step iii with the second dataset decrypted in step v the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical.
iv. receiving with the apparatus second dataset, originating from the sender and which is encrypted, (Par. (0010) “A hash function (message digests) can be then generated and concatenated with the data chunk and the random number tag The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module”; encrypted second dataset (encrypted data chunk with hash and random number)), (Par. (0035) “Each file can be then "chunked" up to a number of data chunks before being out to the "cloud". Each data chunk can possess a corresponding random number (e.g., RN1, RN2, RN3 . . . etc., as shown for example in FIG. 5).”; second dataset (number of data chunks)), (Par. (0039) “The file 410 can be divided into n pieces of data chunks 520. The data chunk 520 is the smallest data unit that has to be encrypted together.”; second dataset (pieces of data chunks)), (Par. (0012) “The random number module includes a pseudo random number generator and the private data storage that stores a list of random numbers for a chain of data chunks. The chained random numbers can be derived from an initial random number root and the data chunks associated with the same file shares the same root random number”; second dataset (chain of data chunks)), (Figure 6 label 650; encrypted second dataset (encrypt data chunk with hash and random number (mixer number)), (Figure 7 label 720; receive an encrypted second dataset (retrieve data chunk and decrypt))
v. decrypting the second dataset, and (Figure 7 label 720; decrypting the second dataset (decrypt data chunks))
 ix. vi. comparing the hash obtained in step iii with the second dataset decrypted in step v (Par. (0042) “The data chunks 520 can be decrypted and the hash hash being compared corresponding to second dataset decrypted (decrypted data chunks)) 
the integrity of the first dataset being ensured when the second dataset decrypted in step v and the hash obtained in step iii are identical. (Par. (0041) “The random number tag 530 can be employed to verify data integrity and the data chunk 520 is a most recent copy with a correct sequence. The hash function 455 can be then generated and concatenated with the data chunk 520 and the unique random number tag 530 by the message digest module 450. The data chunk 520 including the hash 455 and the random number tag 530 can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts all data chunks 520 and recalculates the hash 455 in order to verify the integrity of the file. The message digests can be commonly employed in cryptographic scheme to verify data integrity”; integrity of the message being ensured (verify data integrity corresponding to message digest and data chunk)), (Par. (0045) “The hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740. If a match is found the data chunks is not valid, as depicted at block 750 [..] A determination can be made whether a match is found, as indicated at block 780. If a match is found the data chunks is valid”; second dataset decrypted (decrypted data) and hash obtained (decrypted hash) are identical (match is found the data chunks is valid))

The motivation to combine these references is because by comparing the hash obtained with the decrypted second dataset the user is provided a solution to hashing techniques by decreasing the probability of error and allowing the verification data to show much more reliable authentication of the sender because by encrypting an 

Regarding Dependent Claim 2 (Currently Amended), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches the method to according claim 1, for verifying with the apparatus the integrity of a message forming the first dataset, comprising between steps ii) and iv) (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),(Par. (0035) “A tag generation apparatus according to an [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..], a value obtained by [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; steps iii) and iv) tag apparatus received a first dataset (message), obtains mixed (random number value obtained corresponding to message) and hashes the mixed data (hash value applied to message associated with random number) and sends the mixer number to the sender (transmits the message and random number to the destination of the message)))
a) sending with the apparatus the mixer number to the sender of the message, (Par. (0005) “first communication apparatus transmits random number U, message M, and tag T to a second communication apparatus. The second communication apparatus, which is the destination of message M, having received random number U', message M', and tag T' that have been transmitted in by way of the communication channel, finds tag T1 for verification from message M' and random number U' that were received and secret key K that is identical to secret key K that is stored by the first communication apparatus”; sending the mixer number to the sender of the message (transmitting the random number corresponding to destination of the message)), (Par. (0035) “A tag generation apparatus according to [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; sending with the apparatus the mixer number ( tag apparatus with output unit transmits message with random number to destination of the message)), (Par. (0121) “On the other hand, if the result of comparison in Step 57 shows that verification tag T1 and tag Tr are different, output unit 27 in Step 59 supplies information indicating that message Mr was not sent from a legitimate sender. This completes the series of operations by which tag verification apparatus 2 of the first exemplary embodiment verifies tag that was transmitted in from the outside.”; the sender of the message (tag apparatus) receives transmitted message to verify a legitimate sender))
b) the sender receiving the mixer number, (Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; optionally encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
c) the sender mixing the first dataset with the mixer number using the mixing function, (Par. (0039) “a random number encryption process of generating as a first verification intermediate variable a value that is obtained by applying an encryption function having a first verification key to a random number that was transmitted in together with the message; a masked encryption process of generating as a second verification intermediate variable a value obtained by applying the encryption function having a second verification key to the exclusive OR of the random number and the verification hash value;”; mixing the mixer number with the message (random number with message and tag) using a mixing function (random number encryption process) , (a value obtained by applying an encryption function)) (Examiner Notes: The instant application discloses in the specification Page 4 lines 1-9 that the mixing function can be an encryption function therefore it will be broadly and reasonable interpreted that the mixing of the random number and message of the first dataset that uses an encryption function will satisfy and meet the claimed limitation in regards to mixing or mixing function.))
d) the sender hashing the result of the preceding step using the same hash function that is being used by the apparatus (Par. (0037) “wherein the tag generation apparatus: generates as a hash value a value that is obtained by applying a predetermined hash function to the message; when input of the message is received from the outside, generates a random number that is independent of the message; generates as a first intermediate variable a value that is obtained by applying an encryption function that has a first key to the random number; generates as a second intermediate variable a value obtained by applying the encryption function having a second key to the exclusive OR of the random number and the hash value;”; applying a hash function to the message and mixer number (random number))
 e) the sender encrypting the hash resulting from the preceding step, and (Par. (0075) “by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12”; encrypting the hash resulting (encrypt hash value that was supplied)), (Figure 6 label 46; encrypting the hash value))
22 	d) the sender sending to the apparatus the encrypted hash as the second dataset (Par. (0108-0110) “as third intermediate variable Z, a value obtained by using encryption function F having third key Ke3 to encrypt hash value S that was supplied from hash unit 12. Masked encryption unit 15 then supplies third intermediate variable Z to tag generation unit 16. [..] bits of a predetermined number of bits s that are extracted from among the exclusive OR of first intermediate variable V, second intermediate variable W, and third intermediate variable Z. Tag generation unit 16 then supplies tag T encrypted hash value corresponding to third intermediate variable that is transmitted as a Tag to verification apparatus))

Regarding Dependent Claim 3 (Currently Amended), Minematsu does not explicitly teach the method according to claim 2, the decryption in step v carried out using a symmetric key.
Wherein Sun teaches the method according to claim 2, the decryption in step v carried out using a symmetric key. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decryption carried out using a symmetric key (decrypt the file [..] supports a symmetric-key)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 6 (Currently Amended), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches a method according to claim 1,  for verifying with the apparatus the integrity of a message forming the first dataset, the apparatus receiving at step i) the mixer number which is encrypted: (Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),  (Par. (0089) “Random number encryption unit 23 encrypts random number Ur that was supplied from input unit 21 by encryption function F having first verification key Kv1 to generate first verification intermediate variable V1 in which the number of bits is n bits”; encrypted number called mixer number (encrypts random number))

Regarding Dependent Claim 10 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixing function being an XOR logic function. (Par. (0015) “Masked encryption unit 24 next computes the exclusive OR of random number Ur that was supplied from input unit 21 and verification hash value S1 that was supplied from hash unit 22. In Step 54, masked encryption unit 24 next generates, as second verification intermediate variable W1, a value obtained by encrypting the exclusive OR of random number Ur and verification hash value S1 by encryption function”; mixing function (encryption function) corresponding to XOR logic function (exclusive OR))


Regarding Dependent Claim 13 (Original), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches the method according to claim 1, the mixer number being generated randomly. (Par. (0071) “The method by which random number generation unit 13 generates random number U can take any form as long as it is a method capable of generating random number U that has sufficiently high entropy. For example, a physical phenomenon such as thermal noise may be used to generate random number U. Alternatively, the method may be a method of generating random number U based on data for which input unit 11 that is attendant to the OS (Operating System) of a general-use PC (Personal Computer) receives as input from a user”; mixer number (random number) generated randomly (generates random number))

Regarding Dependent Claim 14 (Original), Minematsu does not explicitly teach the method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function.
Wherein Sun teaches the method according to claim 1, the hash function being chosen among SHA1, SHA2, SHA256, MD5 and the Jenkins function. (Par. (0037) “Note that the hash function 455 can be for example, SHA-1 (Secure Hash Algorithm 1), or SHA-256 hash function. SHA-1 is a 160-bit (20-byte) hash function specified in FIPS PUB 180-2 Secure Hash Standard [FIPS180]. SHA-256 is the newer standard intended as a companion for the new Advanced Encryption Standard (AES) to provide a similar level of enhanced security. SHA-256 is a 256-bit (32-byte) hash and is hash function being chosen among SHA1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.

Regarding Dependent Claim 15 (Currently Amended), the combination of Minematsu and Sun teach the method of claim 1, Minematsu further teaches a  non-transitory computer-program product containing instructions readable by the processor of an apparatus, for implementing the method according to claim 1. (Par. (0143) “he processing in tag generation apparatus 1 may also be realized by, in addition to a form realized by dedicated hardware that was described hereinabove, recording a program for realizing these functions on a recording medium that can be read by a computer that can be caused to operate as tag generation apparatus 1 and then causing the program that was recorded on this recording medium to be read and executed by the computer [..] The program that is recorded on this recording medium is, for example, read to processors that operate as hash unit 12, random number generation unit 13, random number encryption unit 14, masked encryption unit 15, and tag generation unit 16 that belong to the computer that is caused to operate as tag generation apparatus 1, and processing equivalent to that described hereinabove is carried out by the control of these processors.”; program with processor)

Regarding Dependent Claim 34 (New), the combination of Minematsu and Sun teach the method of claim 1, Minmatsu further teaches at step a) (Par. (0005) “first communication apparatus transmits random number U, message M, and tag T to a second communication apparatus. The second communication apparatus, which is the destination of message M, having received random number U', message M', and tag T' that have been transmitted in by way of the communication channel, finds tag T1 for verification from message M' and random number U' that were received and secret key K that is identical to secret key K that is stored by the first communication apparatus”; sending the mixer number to the sender of the message (transmitting the random number corresponding to destination of the message)), (Par. (0035) “A tag generation apparatus according to [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; sending with the apparatus the mixer number ( tag apparatus with output unit transmits message with random number to destination of the message)), (Par. (0121) “On the other hand, if the result of comparison in Step 57 shows that verification tag T1 and tag Tr are different, output unit 27 in Step 59 supplies information indicating that message Mr was not sent from a legitimate sender. This completes the series of operations by which tag verification apparatus 2 of the first exemplary embodiment verifies tag Tr that was transmitted in from the outside.”; the sender of the message (tag apparatus) receives transmitted message to verify a legitimate sender))
at step b) ((Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur optionally encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
However Minematsu does not explicitly teach the method according to claim 2, wherein the decryption in step v is carried out using a single-use key, the mixer number being sent encrypted … and being decrypted …..
Wherein Sun teaches the method according to claim 2, wherein the decryption in step v is carried out using a single-use key, the mixer number being sent encrypted …. and being decrypted at … (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decryption carried out using a single-use key (decrypt the file [..] supports a symmetric-key)) the mixer number being sent encrypted (encrypt [..] the random number))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 35 (New), the combination of Minematsu and Sun teach the method of claim 1, Minmatsu further teaches at step a) (Par. (0005) “first communication apparatus transmits random number U, message M, and tag T to a second communication apparatus. The second communication apparatus, which is the destination of message M, having received random number U', message M', and tag T' that have been transmitted in by way of the communication channel, finds tag T1 for verification from message M' and random number U' that were received and secret key K that is identical to secret key K that is stored by the first communication apparatus”; sending the mixer number to the sender of the message (transmitting the random number corresponding to destination of the message)), (Par. (0035) “A tag generation apparatus according to [..] a message for which input was received from the outside, a tag for distinguishing the presence or absence of alteration to this message, wherein the tag generation apparatus includes: a hash unit that generates, as a hash value, a value obtained by applying a predetermined hash function to the message; a random number generation unit that, when input of said message is received from the outside, generates a random number [..] and an output unit that transmits the message, the random number, and the tag to the destination of the message.”; sending with the apparatus the mixer number ( tag apparatus with output unit transmits message with random number to destination of the message)), (Par. (0121) “On the other hand, if the result of comparison in Step 57 shows that verification tag T1 and tag Tr are different, output unit 27 in Step 59 supplies information indicating that message Mr was not sent from a legitimate sender. This completes the series of operations by which tag verification apparatus 2 of the first exemplary embodiment verifies tag Tr that was transmitted in from the outside.”; the sender of the message (tag apparatus) receives transmitted message to verify a legitimate sender))
at step b) ((Figure 7 label 51; receiving encrypted mixer number (random number)), (Par. (0089) “Random number encryption unit 23 encrypts random number Ur optionally encrypted mixer number (encrypts random number)), (Par. (0012) “In Step 51 shown in FIG. 7, input unit 21 receives message Mr, random number Ur, and tag Tr that are transmitted in by way of communication channel 3 from any transmission origin”; the sender receiving (receives message [..] from any transmission origin))
However Minematsu does not explicitly teach the method according to claim 2, wherein the decryption in step v is carried out using a single-use key, an identifier of the mixer number being sent to the sender of the message ….., the sender retrieving from a file or a memory the mixer number associated to the said identifier …..
Wherein Sun teaches the method according to claim 2, wherein the decryption in step v is carried out using a single-use key, an identifier of the mixer number being sent to the sender of the message ….., the sender retrieving from a file or a memory the mixer number associated to the said identifier ……). ((Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decryption carried out using a single-use key (decrypt the file [..] supports a symmetric-key)), (Par. (0010-0011) “The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage [..] The data chunks associated with the file can be retrieved back and transmitted”; an identifier of the mixer number being sent ( data chunk with random number tag is transmitted), the sender retrieving from a file the mixer number associated to the said identifier (data chunks associated with the file can be retrieved, data chunks containing random number tag)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 36 (New), Minematsu does not explicitly teach the method according to claim 34, wherein the mixer number is encrypted with a single-use key.
Wherein Sun teaches The method according to claim 34, wherein the mixer number is encrypted with a single-use key. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; mixer number (random number) encrypted with a using a single-use key (encrypt the file [..] supports a symmetric-key)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 37 (New), Minematsu does not explicitly teach the method according to claim 34, wherein the mixer number is encrypted with a symmetric key.
Wherein Sun teaches the method according to claim 34, wherein the mixer number is encrypted with a symmetric key. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; mixer number (random number) encrypted with a symmetric key key (encrypt the file [..] supports a symmetric-key)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.

Regarding Dependent Claim 39 (New), Minematsu does not explicitly teach the method according to claim 6, wherein the encrypted mixer number is decrypted between steps i) and ii) by a single-use key.
Wherein Sun teaches the method according to claim 6, wherein the encrypted mixer number is decrypted between steps i) and ii) by a single-use key. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decrypted by a single-use key (decrypt the file [..] supports a symmetric-key)) the mixer number being sent encrypted (encrypt [..] the random number)), (Par. (0041) The data chunk 520 including the hash 455 and the random number [..] can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts”; encrypted mixer number is decrypted (encrypted random number is upon file retrieval decrypted))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 40 (New), Minematsu does not explicitly teach the method according to claim 6, wherein the encrypted mixer number is decrypted between steps i) and ii) by a symmetric key.
Wherein Sun teaches the method according to claim 6, wherein the encrypted mixer number is decrypted between steps i) and ii) by a symmetric key. (Par. (0038) “The encryption module 460 can be configured to encrypt and decrypt the file 410 including the random number tag and the hash function 455. The encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256.”; decrypted by a symmetric-use key (decrypt the file [..] supports a symmetric-key)) the mixer number being sent encrypted (encrypt [..] the random number)), (Par. (0041) “The data chunk 520 including the hash 455 and the random number [..] can be encrypted by the encryption module 460 and the encrypted data 550 can be stored to the public cloud storage 320. Upon file retrieval, the encryption module 460 decrypts”; encrypted mixer number is decrypted (encrypted random number is upon file retrieval decrypted))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 42 (New), Minematsu teaches the method according to claim 1, further comprising verifying with the apparatus the integrity of a message forming the first dataset, Par. (0036) “A tag verification apparatus according to an exemplary aspect of the invention, is a tag verification apparatus that verifies a message that is transmitted in from the outside by using a tag for distinguishing the presence or absence of alteration to this message,”; verifying with an apparatus integrity of a message (tag verification apparatus that verifies a message that is transmitted in from the outside)), (Par. (0099) “indicating that message Mr was sent from a legitimate sender.”; originating from a sender (sent from a legitimate sender)),
However Minematsu does not explicitly teach the apparatus receiving at step i) an identifier of the mixer number.
Wherein Sun teaches the apparatus receiving at step i) an identifier of the mixer number. (Par. (0010-0011) “The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage [..] The data chunks associated with the file can be retrieved back and transmitted”; an receiving an identifier of the mixer number (data chunk with random number tag is transmitted/ data chunks associated with the file can be retrieved, data chunks containing random number tag))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Regarding Dependent Claim 43 (New), Minematsu does not explicitly teach the method according to claim 42, wherein the number associated to the identifier of the mixer number is retrieved from a memory, a file, or a data server between steps i) and ii) to be used as mixer number.
Wherein Sun teaches the method according to claim 42, wherein the number associated to the identifier of the mixer number is retrieved from a memory, a file, or a data server between steps i) and ii) to be used as mixer number. (Par. (0040) “The unique random number tag RN1, RN2 and RN3 can be added to the data chunk 520. The pseudo random number generator 435 can be easily composed by 2-3 linear feedback shift register (LFSR) 480, depending upon design consideration. Each entry of the lookup table 445 serves as a root random number for a sequence of data chunks. For example, the 010 entry of the lookup table is the root random number of 00010, 01010, 10010 and 11010 data chunks. The calculation of the random number tag for each data chunk is a 1-bit cyclic left shift from the root random number.”; number associated to the identifier of the mixer number (unique random number tag RN1 corresponding to sequence of numbers (random number 00010 01010 etc))
The data chunk in conjunction with the hash and the random number tag can be encrypted by an encryption module and stored to the public cloud in order to provide multiple levels of security with respect to the distributed public cloud storage [..] The data chunks associated with the file can be retrieved back and transmitted”; an identifier of the mixer number is retrieved ( data chunk with random number tag is transmitted/ data chunks associated with the file can be retrieved, data chunks containing random number tag))
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sun within the teachings of Minematsu for the reason discussed in independent claim 1 stated above.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) and Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) in further view of Gauravaram et al. (U.S Pub. No. 20140298038, hereinafter referred to as “Gauravaram”)

Regarding Dependent Claim 11 (Original), the combination of Minematsu and Sun do not explicitly teach the method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset. 
Wherein Gauravaram teaches the method according to claim 1, the mixing function consisting in adding the mixer number to the end of the first dataset. (Par. (0040) “the last data block may include message bits already present in the last Mixing function consisting in (using the mixing function) adding the mixer number to the end of the first dataset (last data block may include [..] block with the random value)), (Par. (0045) “message M can be split into the blocks M.sub.1, M.sub.2 . . . M.sub.L of equal length. In one example, the last data block M.sub.L+1 includes the randomization parameter and padding bits. For instance, if M.sub.L|=512 bits then M.sub.L is xored with r.sub.512 and M.sub.L+1=r.sub.512.sup.[319].parallel. padding bits.”; first dataset (blocks M.sub1, M.Sub2, M.sub3 etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gauravaram within the teachings of Minematsu and Sun to include the mixing function consisting in adding the mixer number to the end of the first dataset because of the analogous concept of mixing functions and multiple datasets being utilized with a mixer number in a verification process. Gauravaram includes an implementation of the mixing function adding the mixer number to the end of the first dataset. This is significant because by adding the mixer number to the end of the dataset the user is provided an indication for comparison in the verification process between multiple datasets and is corresponding mixer number. By implementing this process it promotes an improvement to the security measures of hashing techniques because since the size of the mixer number is smaller than the dataset, the mixer number is able to be added to the end and allows the verification process in correlation to the hash function to be able to encrypt smaller amounts of data than the amount of data already sent and in return verify the identity of .


Claim 4, 12, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minematsu et al. (U.S Pub. No. 20120057702, hereinafter referred to as “Minematsu”) and Sun et al. (U.S Pub. No. 20110246433, hereinafter referred to as “Sun”) in further view of Wu et al. (U.S No. 10891366, hereinafter referred to as “Wu”)

Regarding Dependent Claim 4 (Currently Amended), the combination of Minematsu and Sun do not explicitly teach the method according to claim 2, the decryption in step v being carried out using an asymmetric key.
Wherein Wu teaches the method according to claim 2, the decryption in step v being carried out using an asymmetric key. ((Col. 33 lines 30-37 “a random number of specified length can be produced for this purpose and encrypted [..] sing a device ID or private key”; the mixer number (random number) is encrypted (produced for this purpose and encrypted) with an asymmetric key (private key)), (Col. 10 lines 45-60 “a secret key or a component of a private/public asymmetric key pair.”; asymmetric key))



Regarding Dependent Claim 12 (Currently Amended), the combination of Minematsu and Sun do not explicitly teach the method according to claim 1, the mixing function being an encrypting function using the mixer number as an encryption key to encrypt the first dataset.
Wherein Wu teaches the method according to claim 1, the mixing function being an encrypting function using the mixer number as an encryption key to encrypt the first dataset. (Col. 15 lines 35-50 “checkpoint data is computed for the newly measured hardware signature. This data for example can optionally be a one-way or two-way encryption function that produces a data set that will provide a future mixing function (encryption function) corresponding to first dataset (multiple sets of data)), (Col. 59 lines 5-30 “random numbers are used as a secret key or not, it may be desired to encrypt this key for external storage e.g., if power is removed, this secret key may be needed to recover NVM memory content.”; mixer number as encryption key ( random numbers are used as a secret key)), (Col. 31 lines 50-65 “ circuitry which produces a random number of desired length from this circuitry. For example, this circuitry can hash, encrypt, or otherwise apply a function to a measured 256-bit or 256-word value”; mixer number as encryption key (circuitry produces random number used to hash or encrypt))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu within the teachings of Minematsu and Sun to include the mixing function being an encrypting function using the mixer number as an encryption key to encrypt the first dataset because of the analogous concept of mixing functions and the utilization of mixer numbers to encrypt datasets corresponding to digital signatures and cryptographic operations. Wu includes a process of the mixer number being used as an encryption key to encrypt the dataset as a part of the mixing function. This is significant because by utilizing the mixer number as an encryption key it further adds a layer of complexity to the cryptographic operation 

Regarding Dependent Claim 38 (New), the combination of Minematsu and Sun do not explicitly teach the method according to claim 34, wherein the mixer number is encrypted with an asymmetric key.
Wherein Wu teaches the method according to claim 34, wherein the mixer number is encrypted with an asymmetric key. (Col. 33 lines 30-37 “a random number of specified length can be produced for this purpose and encrypted [..] sing a device ID or private key”; the mixer number (random number) is encrypted (produced for this purpose and encrypted) with an asymmetric key (private key)), (Col. 10 lines 45-60 “a secret key or a component of a private/public asymmetric key pair.”; asymmetric key))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu within the teachings of Minematsu and Sun for the reasons discussed in dependent claim 4 stated above.


Regarding Dependent Claim 41 (New), the combination of Minematsu and Sun do not explicitly teach the method according to claim 6, wherein the encrypted mixer number is decrypted between steps i) and ii) by an asymmetric key.
Wherein Wu teaches The method according to claim 6, wherein the encrypted mixer number is decrypted between steps i) and ii) by an asymmetric key. ((Col. 33 lines 30-37 “a random number of specified length can be produced for this purpose and encrypted [..] sing a device ID or private key”; the encrypted mixer number (random number) is encrypted (produced for this purpose and encrypted) by an asymmetric key (private key)), (Col. 59 lines 20-45 “/decrypting inbound data, for purposes of Diffie-Hellman-based exchange of a to-be-shared symmetric session key or a private key portion of an asymmetric key pair, [..] As noted earlier, random numbers are used”; is decrypted by an asymmetric key (asymmetric key pair corresponding to decryption of random number))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wu within the teachings of Minematsu and Sun for the reasons discussed in dependent claim 4 stated above.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HANSEN MADS (WO No. 03007228) “ENCRYPTION PROTOCOL”. Considered this reference because it was included in the IDS as well as it addressed hashing techniques using encryption functions as well as common concepts similar to the instant application using mixer numbers and the transmitting of information to identify a sender.

Hars; Laszlo (U.S Pub. No. 20180176011) “METHOD AND SYSTEM FOR GENERATION OF CIPHER ROUND KEYS BY BIT-MIXERS”. Considered this application because it relates to similar principles of the instant application by using mixer numbers and XOR functions with datasets to enhance cryptographic operations

JARCHAFJIAN; Harout (U.S Pub.  No. 20180324152) “SECURELY RECOGNIZING MOBILE DEVICES”. Considered this application because it addressed similar concepts such as a mixer number, and the comparison of hash value of multiple datasets as well as the mixing of a message and mixer number with an identification component in the verification process.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498